         Case 1:20-cv-01941-MKV Document 15 Filed 05/21/20 Page 1 of 1



                                                              Donnelly Conroy & Gelhaar, LLP
                          USDC SDNY                           260 Franklin Street, Suite 1600
                          DOCUMENT                            Boston, MA 02110
                          ELECTRONICALLY FILED                617-720-2880 ph.
                          DOC #:                              617-720-3554 fx.
                          DATE FILED: 5/21/2020               www.dcglaw.com

                                                              Joshua N. Ruby
                                                              jnr@dcglaw.com

                                     May 20, 2020
BY ECF

Hon. Mary Kay Vyskocil
Daniel Patrick Moynihan
                                                               5/21/2020
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     R3Asia Pacific, PTE, LTD and R3 Worldwide, Inc. v. Melissa Lea
               U.S. District Court, Southern District of New York
               Case No. 1:20-cv-01941

Dear Judge Vyskocil:

        Pursuant to Fed. R. Civ. P. 6(b), Local Rule 7.1(d), and Rule 2.G of Your Honor’s
Individual Rules of Practice in Civil Cases, Defendant Melissa Lea, by her counsel, moves, with
agreement and consent of Plaintiff’s counsel, to extend from May 21 until June 4, 2020 the date
for Defendant to file and serve a pleading in response to the Complaint and Summons served
April 16, 2020. The original due date was May 7, 2020. There has been one prior extension,
jointly requested by the parties to allow ongoing settlement discussion. The reason for the
current request is the parties, through counsel, have made substantial progress toward settlement
and are now working on but have not yet reached a definitive written settlement agreement.
There is good cause for submission of this request less than 72 hours prior to the May 21
deadline because final negotiation and review of a written agreement have been understandably
slowed by Plaintiff’s lead counsel dealing with a death in his immediate family, and the
resources of the Court and the parties will be conserved by the requested extension.

        For the above reasons, Defendant respectfully requests a two-week extension of time
until June 4, 2020 to file and serve a pleading in response to the Complaint and Summons.

                              Respectfully submitted,
                              Joshua N. Ruby
                              Counsel for Defendant Melissa Lea
JNR/jlf
cc:     Christian J. Jensen, Esq. (via ECF)
        Howard Matalon, Esq. (via ECF)
        Stanley K Shapiro, Esq. (via ECF)
        T. Christopher Donnelly (via Email)
